DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021 has been entered.
 
Drawings
In light of the Applicant's amendment the objection to the previous Office correspondence drawings is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends from claim 28 which has been canceled and claim 32 depends on claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the sake of compact prosecution, the Examiner examine the application as if claim 31 depends from claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8-10, 16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. 7,374,063 B2) and in view of Reid (U.S. 9,463,918 B2) and in view of Kitabatake et al. (U.S. 4,997,124 A). 

063 does not disclose having a pressure of less than 760 Torr formed between the first wall and the second wall or wherein at least one portion of reflective material in foil form disposed within the first insulating space, the at least one portion of reflective material comprising multiple, separate layers of the reflective material, the multilayered reflective material.
918 teaches a vacuum insulated article (918, Fig. 1a) that has a pressure of less than 760 Torr formed between the first wall and the second wall (918; C2:L48-52).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the pressure of less than 760 Torr as taught by 918 to modify the invention of 063 because it is well known that vacuum provides an excellent thermal insulator (Reid; U.S. 7,681,299 B2; C1:L18-19, fully incorporated into 918; C4-61-62).

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the multiple layers of film as taught by Kitabatake in order to modify the invention of 063 in order to increase the thermal insulating properties of the vacuum bottle, it is common practice to coat the surfaces of the inner and outer shells defining the vacuum space with a reflective layer which prevents any radiation from the inside of the bottle to the outside, and vice versa (Kitabatake; C1:L17-22).
With regard to claim 3, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Further, Kitabatake teaches wherein the at least one portion of reflective material comprises a metal (Kitabatake; C9:L14-15).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the reflective metal material as taught by Kitabatake in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to reduce the time required for the formation of the reflective layer on the inner shell (Kitabatake; C1:L33-35).
With regard to claim 8, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the second wall as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to provide the geometry of the article that would significantly increase the probability that a gas molecule will leave the space rather than enter (918; C7:L15-16).
With regard to claim 9, Reid 063-Reid 918-Kitabatake as applied in claim 8 above discloses the claimed invention.
Further, 918 teaches the article further comprising a second insulating space (918, V2, Fig. 1B) having a pressure of less than 760 Torr disposed between the second and third walls (918; C2:L50-51).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the pressure disposed between the second and third wall as taught by 918 in order to modify the invention of Reid 063-Reid 918-Kitabatake would provide deeper vacuums that are achievable without the need for a getter material within the evacuated space (918; C7:L21-24).
With regard to claim 10, Reid 063-Reid 918-Kitabatake as applied in claim 9 above discloses the claimed invention.
Further, 918 teaches the article further comprising a portion of reflective material disposed within the second insulating space (918; C7:L29-30).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the reflective material in the 
With regard to claim 16, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Further, 918 teaches wherein the first insulating space has a pressure of less than about 760 Torr to about 10-9 Torr (918; C2:L50-53: actually 918 teaches the range of Torr from about 760 to about 10-9 ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 10-7 Torr is very close to 10-9 Torr.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the pressure in the first insulating space as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to allow the geometry of the insulating space to function like a check valve to facilitate free passage of gas molecules in one direction (via the exit pathway defined by vent) while blocking passage in the opposite direction (918; C7:L17-20).
With regard to claim 29, Reid 063-Reid 918-Kitabatake and as applied above in claim 1 discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sealed end fitting as taught by 918 in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to allow the geometry of a converging wall portion of a vacuum space to function like a diode because the probability that a gas molecule will leave the space, rather than enter, is greatly increased (918; C7:L67-C8:L3).

Claims 5 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid 063 and in view of Reid 918, Kitabatake as applied in claim 1 above in further view of Conolly (U.S. 10,160,184 B2).
With regard to claim 5, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063-Reid 918-Kitabatake does not disclose the article further comprises a sheathing material disposed adjacent to the second wall, the first wall or both, and wherein the sheathing material is characterized as woven, braided, non-woven, or any combination thereof.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sheathing material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to maintain good exposure of the radiant barrier to reflect infra-red radiation (Conolly; C3:L38-40).
With regard to claim 30, Reid 063-Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose the article further comprising a sheathing material disposed so as to reduce contact between the reflective material and the first wall or the second wall.
Conolly teaches an article further comprising a sheathing material disposed so as to reduce contact between the reflective material and the first wall or the second wall (Conolly, 230, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sheathing material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to provide insulation to prevent heat loss from the radiant barriers due to conduction (Conolly; C1:L16-18).

Reid 063- Reid 918-Kitabatake does not disclose the article further comprising a spacer material disposed between adjacent layers of the reflective material.
Conolly teaches an article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to be flame retardant, UV absorbing, self-cleaning, hydrophobic, hydrophilic, or antibacterial (Conolly; C2:L58-59).
With regard to claim 32, Reid 063-Reid 918-Kitabatake-Conolly as applied in claim 31 above discloses the claimed invention.
Further, Conolly teaches the article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake-Conolly in order that the insulating layer can be optimized to maintain good infrared reflectance of said metal layer (Conolly; 25-27).
With regard to claim 33, Reid 063- Reid 918-Kitabatake-Conolly as applied in claim 30 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake-Conolly in order to be flame retardant, UV absorbing, self-cleaning, hydrophobic, hydrophilic, or antibacterial (Conolly; C2:L58-59).
With regard to claim 34, Reid 063- Reid 918-Kitabatake-Conolly as applied in claim 33 above discloses the claimed invention.
Further, Conolly teaches the article further comprising a spacer material disposed between adjacent layers of the reflective material (Conolly, 110, Fig. 2C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the spacer material as taught by Conolly in order to modify the invention of Reid 063- Reid 918-Kitabatake-Conolly in order that the insulating layer can be optimized to maintain good infrared reflectance of said metal layer (Conolly; 25-27).

Claims 4, 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid 063, in view of Reid 918, Kitabatake as applied in claim 1 above in further view of England (U.S. 2009/0065499 A1).
With regard to claim 4, Reid 063- Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.

England teaches an article (England, 10, Fig. 1) wherein the at least one portion of reflective material comprises a non-stick coating disposed thereon (England, 38, Fig. 3B).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the non-stick reflective coating as taught by England in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to help prevent food and liquid from sticking to the cooking utensil (England; ¶ 34, last two lines).
With regard to claim 7, Reid 063- Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose wherein the reflective material is characterized as being patterned.
England teaches an article (England, 10, Fig. 1) wherein the reflective material is characterized as being patterned (England; ¶ 26:25-30).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the patterned reflective material as taught by England in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to allow for a design of a thicker conductive reflector (England; ¶ 26:L31-34).
With regard to claim 27, Reid 063- Reid 918-Kitabatake as applied in claim 1 above discloses the claimed invention.
 wherein the reflective material is comprises at least one of a pattern printed thereon or a non-stick coating.
England teaches an article (England, 10, Fig. 1) wherein the at least one portion of reflective material comprises a non-stick coating disposed thereon (England, 38, Fig. 3B).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the non-stick reflective material as taught by England in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to maintain a relatively cool outer surface (England; ¶ 04).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid 063, in view of Reid 918, Kitabatake and Conolly applied in claim 5 above in further view of Orcutt (U.S. 4,450,872 A)
With regard to claim 6, Reid 063- Reid 918-Kitabatake and as applied above in claim 5 discloses the claimed invention.
Reid 063- Reid 918-Kitabatake does not disclose wherein the sheathing material comprises a ceramic.
Orcutt teaches an article (Orcutt, 28, Fig. 1) with a sheathing material (Orcutt, 36 over 34, Fig. 2) wherein the sheathing material comprises a ceramic (Orcutt; C3:L25-30).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the sheathing as taught by Orcutt in order to modify the invention of Reid 063- Reid 918-Kitabatake in order to .

Response to Arguments
Applicant's arguments filed 09 April 2021 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that Conolly discusses emissivity in the context of feather or fiber material is correct.
Conolly has been replaced by 063 Reid. 063 Reid teaches an emissivity of a highly polish copper surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735